Citation Nr: 1414914	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  04-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of staphylococcus aureus (claimed as methicillin-resistant staphylococcus aureus (MRSA)), to include as secondary to sinusitis and/or rhinitis.

5.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1970 to October 1973 and from November 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2008; a transcript of that hearing is associated with the claims file.  The Board notes that the dental claim was not addressed in the hearing at that time.

This case was last before the Board in January 2009, when the Board-in the Introduction-determined that it did not have jurisdiction over the dental claim on appeal.  The Board denied the other claims noted above at that time.  The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In May 2013, the Court issued a Memorandum Decision, which in pertinent part vacated the Board's decisions with respect to the above issues and remanded those claims back to the Board for further clarification and/or development.  

The Court affirmed the Board's denial with regards to claims of service connection for DJD of the spine and left hip, ulcerative colitis and residuals of vaccinations claims.  The Board considers those claims to be final and will no longer address those affirmed claims at this time.

Of note, the Court particularly found that the Board erred in not taking jurisdiction over the dental claim at that time despite the Veteran not filing a Substantive Appeal after issuance of the Statement of the Case that addressed that issue.  The Court stated that the Veteran's pre-Statement of the Case January 2005 Substantive Appeal, VA Form 9, functioned as a Substantive Appeal in the matter, and that it was not clear that the Veteran had "withdrawn" that Substantive Appeal.  The Court therefore mandated that the Board take jurisdiction over the dental claim on appeal and address it.

The Board has at this time, despite reservations regarding the validity of the Veteran's Substantive Appeal with regards to the dental claim, taken jurisdiction over the dental claim, as instructed by the Court in the May 2013 Memorandum Decision.

The above issues have been returned to the Board at this time in compliance with the Court's May 2013 Memorandum Decision.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, as VA previously determined the dental claim to not be in appellate status, which the Court overturned in the Memorandum Decision, that claim was not addressed by the undersigned Veterans Law Judge in the August 2008 hearing.  There is evidence that the Veteran has requested a hearing before the Board with regards to that issue.  Given the Board's previous determination, the dental claim is remanded at this time in order to afford the Veteran a Board hearing as requested, if such is still desired.  

Regardless, the Board notes that there is no current waiver of jurisdiction regarding any of the evidence received since the last adjudication of the dental claim in the Statement of the Case.  Consequently, even without the hearing request, the Board would need to remand the dental claim at this time in order for all of the evidence since the last adjudication of that issue to be considered by the RO/AMC in the first instance and for issuance of a Supplemental Statement of the Case.

With respect to the bilateral hearing loss and tinnitus claims, the Court found that the previous 2003 and 2004 VA audiological examination and subsequent addendum opinion which the Board's 2009 denial relied upon to be inadequate.  Specifically, the Court noted that the opinion did not contemplate Hensley and impermissively relied solely on the fact that there was normal hearing in service as a rationale for the denial.  It additionally noted that the Veteran's noted noise exposure was not discussed in the opinion, nor was the fact that there were objective threshold shifts in hearing acuity demonstrated in service between enlistment and separation.  In light of these deficiencies, the Board was instructed by the Court to obtain a new VA examination.  Those claims are therefore remanded at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regarding the sinusitis claim, initially with regards to the discrepancy raised by the Veteran and accepted by the Court regarding analysis under Diagnostic Code 6514 versus 6513 in the January 2009 Board denial, the Board notes that technically, the Veteran's maxillary sinus and not his sphenoid sinus is service connected and therefore analysis under Diagnostic Code 6513 and not 6514 is appropriate.  

Practically speaking, however, this discrepancy has zero net effect on the Board's previous denial as both of the Diagnostic Codes refer the rater to the General Rating Formula for Sinusitis used for Diagnostic Codes 6510 through 6514.  The Court has asked the Board to explain this discrepancy.  

It appears VA made a typographical error in the initial coding of the Veteran's sinusitis evaluation in its computer system, which has not been corrected.  Legally speaking, however, reference to Diagnostic Code 6514 instead of Diagnostic Code 6513 has not prejudiced the Veteran and has zero legal effect in this case as either Diagnostic Code would be evaluated using General Rating Formula.  As to the Board's previous analysis, the Board notes that the correct Rating Criteria was used in analysis of the claim.  Thus, the Board finds that any exception to evaluation under 6514 rather than 6513 is of no real consequence as the Veteran's sinusitis would be evaluated under the General Rating Formula for Sinusitis regardless of either of the Diagnostic Codes noted above or in the Veteran's argument.

However, the Board instructs the RO/AMC to make sure that in the paperwork and computer system documenting the service-connected disabilities is changed reflect that the Veteran's service-connected sinusitis is assigned under Diagnostic Code 6522-6513, which is the correctly service-connected sinusitis disability.  The Board sincerely hopes that this correction will satisfy the Veteran and the Court, with regards to the usage of Diagnostic Code 6514 versus 6513.

With regards to the actual substance of the Board's analysis, however, the Court also found that the sinusitis examination in November 2007 which the Board relied upon was not adequate, as it did not address whether the Veteran had headaches, pain, etc. under the relevant Diagnostic Code.  The Board remands that issue in order to obtain a new VA examination, as instructed by the Court.  See Barr, supra.

With regards to the staphylococcus claim, the Court indicated that the evidence of record documented that the Veteran's bloodwork was positive for staphylococcus aureus at some point.  The Court therefore points out that the Board does not adequately explain why such a positive finding of that infection does not rise to the level of a diagnosis.  Upon further reflection of the evidence, the Board agrees with the Court that it is indeed evidence of a diagnosis, even if that infection eventually resolved during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

The Board, as per the Court's instructions in the Memorandum Decision, is also remanding that claim in order to obtain an opinion regarding the whether any residuals of the staphylococcus aureus infection are related to the Veteran's sinusitis and/or rhinitis, as asserted by the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, the Board notes that any ongoing private and VA treatment records relating to any of the remanded claims herein should also be obtained and associated with the claims file on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Muskogee VA Medical Center, or any other VA medical facility that may have treated the Veteran, which are not already in the claims file and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, tinnitus, sinusitis, residuals of staphylococcus aureus, and dental disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.  The examiner should additionally address the Veteran's history of noise exposure before, during and after military service.

For any hearing loss or tinnitus identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  The examiner must discuss the Veteran's alleged noise exposure during service in their opinion.

The examiner also must discuss the Veteran's audiometric data from military service, and should specifically discuss the objective threshold shifts noted from enlistment to separation (-5 or 0 dB of loss in 1970 to 20 or 25 dB of loss in 1975, bilaterally, even though such loss may not qualify as a hearing loss disability for VA purposes during military service).

Finally, examiner must specifically address the December 1998 audiological evidence noting bilateral sensorineural hearing loss at that time and the Veteran's lay statements that tinnitus began in 1996.  The examiner should address any other lay statements of record regarding symptomatology in service and continuity of symptomatology since discharge from service.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise in order to determine the severity of his sinusitis and address whether the any residuals of staphylococcus aureus are related to his sinusitis/rhinitis.  

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary, to include x-rays or CT scans, should be performed and the results reported in detail.

The examiner should then comment on the following:

(a) Discuss the number of non-incapacitating episodes of sinusitis experienced by the Veteran per year, to include the presence of and degree of any headaches, pain, purulent discharge, and/or crusting, based on consideration of a history taken in conjunction with the examination and review of the claims file.
(b) Discuss the number of incapacitating episodes (defined as an episode that requires bedrest and treatment by a physician) of sinusitis experienced by the Veteran per year, based on consideration of a history taken in conjunction with the examination and review of the claims file.  
(c) Whether, and how often, the Veteran has required prolonged (lasting four-to- six weeks) antibiotic treatment.  
(d) Whether the Veteran suffers from near-constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge and crusting after repeated surgeries.
(e) Whether the Veteran has had a radical surgery resulting in chronic osteomyelitis.

Finally, the examiner should review the claims file and examine the Veteran with regards to any current diagnosis of or any current residuals of staphylococcus aureus found.  Any such current diagnosis or residuals, if any currently exist, should particularly be noted.  

The examiner is additionally to take as conclusive fact that the Veteran was diagnosed during the appeal period with staphylococcus aureus, and therefore opinions below must be rendered regardless of any current diagnosis or residuals found.

The examiner should then opine as to the following:

(1) Whether the Veteran's (i) staphylococcus aureus noted in the claims file, and/or (ii) any current residuals thereof, more likely, less likely, or at least as likely as not (50 percent or greater probability) are caused by or otherwise the result of the Veteran's service-connected sinusitis and/or rhinitis.
(2) Then, opine whether the Veteran's (i) staphylococcus aureus noted in the claims file, and/or (ii) any current residuals thereof, more likely, less likely, or at least as likely as not are aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected sinusitis and/or rhinitis.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss, tinnitus, residuals of staphylococcus aureus, and dental disorders and the increased evaluation claim for sinusitis.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

6.  Thereafter, if the Veteran still wishes to have a hearing before the Board with a Veterans Law Judge with respect to his dental claim, schedule the Veteran for a hearing at the RO or via videoconference-whichever he prefers-before a Veterans Law Judge with respect to the claim of service connection for a dental claim ONLY and notify him and his representative, if any, of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

